Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 7/7/2020. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Mr. Albert Abbou, Registration No. 75,598 on 6/29/2021.
1. (Amended) A policy control method for a control function network element to formulate a policy rule to be enforced by an enforcement function network element, the method comprising: 
receiving, by the enforcement function network element in a communication system, an update request to modify or remove a target packet flow description (PFD) associated with a target application identifier; 
making, by the enforcement function network element and for a session for which a first policy rule comprising the target application identifier is installed or activated, a 
sending, by the enforcement function network element, stop indication information of the application to the control function network element; and 
receiving, by the control function network element, the stop indication information of the application.
2. (Original) The policy control method of claim 1, further comprising determining, by the enforcement function network element, that the target PFD is a last PFD that detects the data about the application among PFDs associated with the target application identifier.
3. (Original) The policy control method of claim 1, further comprising: determining, by the enforcement function network element, that the target PFD is a last PFD associated with the target application identifier; or determining, by the enforcement function network element, that the target PFD is a last PFD that is associated with the target application identifier and that is provided by a packet flow description function network element.
4. (Original) The policy control method of claim 1, wherein prior to receiving the update request, the policy control method further comprises: detecting, by the enforcement function network element, the data about the application using PFDs associated with the target application identifier; and establishing an association between the data about the application and the PFDs associated with the target application identifier, wherein after receiving the update request, the policy control method further comprises: determining, by the enforcement function network element based on the 
5. (Original) The policy control method of claim 1, wherein the stop indication information of the application comprises an application stop indication and the target application identifier when the start indication information of the application comprises an application start indication and the target application identifier.
6. (Original) The policy control method of claim 1, wherein the stop indication information of the application comprises an application stop indication, the target application identifier, and an instance identifier when the start indication information of the application comprises an application start indication, the target application identifier, service data flow description information, and a corresponding instance identifier.
7. (Original) The policy control method of claim 1, wherein after receiving the update request, the policy control method further comprises stopping, by the enforcement function network element, enforcing the first policy rule for the data about the application that is detected using the target PFD.
8. (Original) The policy control method of claim 1, further comprising receiving, by the enforcement function network element, a second policy rule from the control function network element, wherein the second policy rule controls subsequent data of the application.

10. (Original) An enforcement function network element in a communication system comprising a control function network element formulating a policy rule to be enforced by the enforcement function network element, comprising: 
a memory configured to store instructions; and 
a processor coupled to the memory and configured to execute the instructions to:
receive an update request to modify or remove a target packet flow description (PFD) associated with a target application identifier; 
determine, for a session for which a first policy rule comprising the target application identifier is installed or activated, that data about an application corresponding to the target application identifier has been detected using the target PFD and that start indication information of the application has been reported to the control function network element; and 

11. (Original) The enforcement function network element of claim 10, wherein the processor is further configured to execute the instructions to determine that the target PFD is a last PFD that detects the data about the application among PFDs associated with the target application identifier.
12. (Original) The enforcement function network element of claim 10, wherein, prior to receiving the update request, the processor is configured to execute the instructions to: detect the data about the application using the PFD associated with the target application identifier; establish an association between the detected data about the application and the used PFD; determine, after receiving the update request, based on the association and the target PFD, whether there is data about the application corresponding to the target PFD; and determine that the data about the application corresponding to the target application identifier has been detected using the target PFD when the processor determines that there is data about the application corresponding to the target PFD.
13. (Original) The enforcement function network element of claim 10, wherein the stop indication information of the application comprises an application stop indication and the target application identifier when the start indication information of the application comprises an application start indication and the target application identifier.
14. (Original) The enforcement function network element of claim 10, wherein the stop indication information of the application comprises an application stop indication, the target application identifier, and an instance identifier when the start indication information 
15. (Amended) A policy control system comprising: 
a control function network element; and 
an enforcement function network element stored in a memory, and configured to: 
receive an update request to modify or remove a target packet flow description (PFD) associated with a target application identifier; 
for a session for which a first policy rule comprising the target application identifier is installed or activated, determine that data about an application corresponding to the target application identifier has been detected using the target PFD and that start indication information of the application has been reported to the control function network element; and 
send stop indication information of the application to the control function network element, wherein the control function network element is configured to: receive the stop indication information from the enforcement function network element; and adjust the first policy rule based on the stop indication information.
16. (Original) The system of claim 15, wherein the enforcement function network element is further configured to determine that the target PFD is a last PFD that detects the data about the application among PFDs associated with the target application identifier.
17. (Original) The system of claim 15, wherein the enforcement function network element is further configured to: determine that the target PFD is a last PFD associated 
18. (Original) The system of claim 15, wherein the stop indication information of the application comprises an application stop indication and the target application identifier when the start indication information of the application comprises an application start indication and the target application identifier.
19. (Original) The system of claim 15, wherein the stop indication information of the application comprises an application stop indication, the target application identifier, and an instance identifier when the start indication information of the application comprises an application start indication, the target application identifier, service data flow description information, and a corresponding instance identifier.
20. (Original) The system of claim 15, wherein the control function network element is: a policy and charging rule function network element when the enforcement function network element is a policy and charging enforcement function or a traffic detection function network element; a packet data network gateway control-plane function network element when the enforcement function network element is a packet data network gateway user-plane function network element; when the enforcement function network element is a traffic detection function user-plane function network element, the control function network element is a traffic detection function control plane function network element; and a session management function network element when the enforcement function network element is a user-plane function network element.

Reasons for Indicating Allowable Subject Matter
Claims 1-20 are allowed; the following is an examiner’s statement of reasons for indication of allowable subject matter: claim 1, a method claim, is the broadest independent claim.
3GPP TS 23.203 V15.2.0 (2018-03), 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Policy and charging control architecture (Release 15), dated March 27th, 2018, hereinafter 3GPPTS23.203, explains the meaning of claimed "packet flow description (PFD)" on page 18: PFD is a set of information enabling the detection of application traffic provided by a 3rd party service provider; 3GPPTS23.203 also defines application identifier (app id) on page 16: an identifier referring to a specific application detection filter, and application detection filter is a logic used to detect packets generated by an application based on inspection of these packets, e.g. header and/or payload information, as well as dynamics of packet flows; section 4.5 Application Detection and Control on pages 25, 26, explains that an "application instance identifier", similar to claimed app id, is dynamically assigned to the app, in order to identify application start and stop events, and teaches a function for detecting and reporting start and stop indications of an application.
Ericsson et al: “Management of PFDs to PCEF/TDF”, 3GPP DRAFT; 23203_CR1036R7_SDCI_(REL-14)_S2-165039 was 4724 SDCI_23203 Management of PFD_V4, vol. SA WG2, No. Sanya, China, Sep. 16, 2016, XP051679628, hereinafter “Management of PFDs to PCEF/TDF”, teaches on page 2 a correspondence between PFD id and app id; section 6.2.9.1 explains on pages 6 and 7 a function which, as claimed, detects start and stop indications of an app, based on the app id.

All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. Therefore, the further limitations of the above mentioned claims are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1: Claims 1-20 include claims directed to a process or a machine, which are statutory categories (MPEP 2106).
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process, including an observation, of determining that data about an application has been detected, and determining that start indication information of the application has been reported; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. The problem presented in par 5 of the specification is that some applications running on a user equipment (UE) are administrated by a third-party server, which means not the same company as the wireless carrier, and the third-party might reconfigure the app and its corresponding packet flow description (PFD), and update an enforcement function of the app, without updating the corresponding enforcement policy in a packet flow description function of the wireless carrier. The instant case presents a solution to this problem, which is the "stop indication" eligible in step 2A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644